                Case 2:20-cv-01476-BJR Document 39 Filed 09/13/21 Page 1 of 2



 1

 2

 3

 4                                                                    Honorable Barbara J. Rothstein

 5

 6                                      THE UNITED STATES DISTRICT COURT
                                        WESTERN DISTRICT OF WASHINGTON
 7                                                  SEATTLE

 8   COLLEEN COLE-BIGELOW, an individual,                  Case No. 2:20-cv-01476-BJR

 9                         Plaintiff,                      STIPULATION AND ORDER OF
                                                           DISMISSAL OF ALL CLAIMS WITH
10            vs.                                          PREJUDICE

11   ALLIED PROPERTY & CASUALTY                            [CLERK’S ACTION REQUIRED]
     INSURANCE COMPANY, a Foreign
12   Corporation,

13                         Defendant.

14

15                                               STIPULATION

16             The parties, by and through their respective counsel, hereby stipulate that all claims may

17   be dismissed with prejudice and without fees or costs, and that the Order below dismissing those

18   claims may be entered.

19   Dated this ____ day of September, 2021              Dated this ____ day of September, 2021.

20   FORSBERG & UMLAUF, P.S.                             FRIEDMAN RUBIN

21

22   Kimberly A. Reppart, WSBA #30643                    Kenneth Friedman, WSBA #17148
     Stephanie Andersen, WSBA #22250                     David Roosa, WSBA #45266
23   Attorneys for Defendant                             Attorneys for Plaintiff


      STIPULATION AND ORDER OF DISMISSAL OF ALL CLAIMS WITH
                                                                           FORSBERG & UMLAUF, P.S.
                                                                                   ATTORNEYS AT LAW
      PREJUDICE – 1
                                                                             901 FIFTH AVENUE • SUITE 1400
      Cause No. 2:20-cv-01476-BJR                                          SEATTLE, WASHINGTON 98164-1039
                                                                            (206) 689-8500 • (206) 689-8501 FAX
     3040897 / 1773.0019
                Case 2:20-cv-01476-BJR Document 39 Filed 09/13/21 Page 2 of 2



 1                                              ORDER

 2             THIS MATTER having come on before the above-entitled court on the above stipulation

 3   of the parties through their counsel of record, now, therefore, it is hereby ORDERED that all

 4   claims herein be dismissed with prejudice and without costs or attorney’s fees to any party.

 5             DONE this 13th day of September, 2021.

 6

 7                                                       A
                                                         Barbara Jacobs Rothstein
 8                                                       U.S. District Court Judge

 9

10   Presented by:
11   FORSBERG & UMLAUF, P.S.
12

13
     Kimberly A. Reppart, WSBA #30643
     Stephanie Andersen, WSBA #22250
14
     Attorneys for Defendant
15
     Approved for Entry;
     Notice of Presentation Waived:
16
     FRIEDMAN RUBIN
17

18
     Kenneth Friedman, WSBA #17148
19
     David Roosa, WSBA #45266
     Attorneys for Plaintiff
20

21

22

23


      STIPULATION AND ORDER OF DISMISSAL OF ALL CLAIMS WITH
                                                                        FORSBERG & UMLAUF, P.S.
                                                                                ATTORNEYS AT LAW
      PREJUDICE – 2
                                                                          901 FIFTH AVENUE • SUITE 1400
      Cause No. 2:20-cv-01476-BJR                                       SEATTLE, WASHINGTON 98164-1039
                                                                         (206) 689-8500 • (206) 689-8501 FAX
     3040897 / 1773.0019
